Citation Nr: 1207927	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  94-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for residuals of an injury to the neck, to include airway obstruction, dysphonia, and dysphagia. 


REPRESENTATION

Appellant represented by:  Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1992 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a cervical spine disability, and a July 2004 rating decision that denied service connection for residuals of an injury to the neck, to include airway obstruction, dysphonia and dysphagia. 

In February 1997, the Board remanded the claim for service connection for a cervical spine disability for additional development.  In October 2000, the Board denied the claim.  The Veteran filed a motion for reconsideration of the October 2000 decision with the Chairman of the Board, which was denied in September 2001.  The Veteran subsequently appealed the October 2000 Board decision to the United States Court of Appeals for Veterans Claims.  In an April 2002 Order, the Court remanded the claim to the Board for readjudication in accordance with the Motion for Remand.  

In June 2003, the Board denied the Veteran's claim for service connection for a cervical spine disability.  In November 2003, the Veteran filed a motion for reconsideration of the June 2003 Board decision.  In February 2004, the Board vacated the June 2003 decision to correct procedural errors.  In a May 2004 decision, the Board remanded the claim for service connection for a cervical spine disability so that a hearing before a Veterans Law Judge could be scheduled.  In June 2005, the Veteran testified at a hearing before the undersigned. 

In an October 2005 decision, the Board denied service connection for a cervical spine disability and residuals of an injury to the neck to include airway obstruction, dysphonia, and dysphagia.  The Veteran appealed the October 2005 decision to the Court.  In a February 2008 Memorandum Opinion, the Court vacated the Board's October 2005 decision and remanded the claims.  In September 2008, and June 2010, the Board remanded the claims for additional development.  

The appeal is REMANDED to RO.


REMAND

Unfortunately, another remand is required in order to accord due process.  

Pursuant to the June 2010 Board remand, the Veteran underwent a VA spine examination in July 2011.  In October 2011, the RO issued a supplemental statement of the case that continued the denial of the Veteran's claims for service connection for a cervical spine disability and for residuals of an injury to the neck, to include airway obstruction, dysphonia, and dysphagia.  The RO denied the claims based in part on the medical opinion rendered by the VA examiner in July 2011.  In correspondence dated on November 21, 2011, the RO advised the Veteran that the claims file was being returned to the Board.  The RO also indicated that additional evidence should not be submitted to RO and instead should be mailed to the Board accompanied by an executed waiver of initial RO review.  A waiver reply form was enclosed.  

In February 2, 2012, the Board received correspondence from the Veteran's representative of record addressed to the RO and dated on November 28, 2011, requesting a copy of the July 2011 VA medical examination report.  The Veteran's representative noted that as the RO had relied on the July 2011 examination report in its denial of the claims, a review of the VA examination report was necessary in order to properly respond to the October 2011 supplemental statement of the case.  Additionally, the Veteran's representative requested an extension of time of 60 days upon receipt of the July 2011 medical opinion, to respond to the October 2011 supplemental statement of the case.  While the Board forwarded a copy of the VA examination report to the Veteran's representative in February 2012, the request for an extension of time to respond to the supplemental statement of the case has not been ruled on by the RO.  Because the failure to adjudicate that request for an extension of time may deprive a claimant of due process, and the Veteran's request for an extension of time to respond to the supplemental statement of the case remains pending before the RO, the Board does not have jurisdiction of the claims and the appeal must be remanded.  38 U.S.C.A. § 7l04(a) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative of record with a copy of the July 2011 VA examination report.

2.  Adjudicate the Veteran's November 2011 request for an extension of time of 60 days upon receipt of the July 2011 medical opinion, to respond to the October 2011 supplemental statement of the case.

3.  After the Veteran's request for an extension of time has been adjudicated, and after any time period that may have been granted has elapsed, if additional evidence is submitted by the Veteran or his representative in support of the claims on appeal, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


